Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about March 23, 2004, which, to the extent appealed from, committed custody and guardianship of the subject child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The evidence established that the best interests of the child would be served by freeing her for adoption by her foster family. Although respondent-appellant notice father showed genuine interest in the child, he had been unavailable to her for most of her six years, and continued to be unavailable as a resource at the time of the dispositional hearing, by reason of incarceration. The child’s foster family, on the other hand, had for years afforded her and her sister a stable and nurturing home. The court correctly concluded that the disruption of this familial unit, which had provided the child with the only experience of family life she had ever known, would have been contrary to her best interests, which include familial permanence and stability (see Matter of Shamell J., 202 AD2d 285, 288-289 [1994]). Concur—Saxe, J.P., Ellerin, Williams, Catterson and Malone, JJ.